Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 2 and 7 under 35 USC 112(b), the rejection of claims 1-3, 8, and 9 under 35 U.S.C. 103 as being unpatentable Dror et al. (US 5,807,471) in further view N. Ishibashi, et al. (Analytical Sciences, 1986, 2, 5, 487-488), the rejection of claim 4 under 35 USC 103 under 35 U.S.C. 103 as being unpatentable Dror et al. (US 5,807,471) in further view Larkin (US 2005/0006237) and E. M. Petrie (Snecial Chem. 2017. 1-20), and the rejection of claim 6 under 35 USC 103 under 35 U.S.C. 103 as being unpatentable Dror et al. (US 5,807,471) in further view of Pechstein et al. (US 2017/0160228) have been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-24 directed to an invention non-elected without traverse.  Accordingly, claims 10-24 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Please cancel claims 10-24.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitation applying an overpressure at the first end or at a second end of the hollow body after immersing and removing the hollow body relative to the membrane solution in combination with the membrane solution comprising at least one solvent and an ion specific ionophore. 
Dror et al. (US 5,807,471) teaches forming an outer polymer coating composite that is formed by dip coating a tube to form an ISE (col. 3, lns. 5-14) but fails to teach applying an overpressure at the first end or at a second end of the hollow body after immersing and removing the hollow body relative to the membrane solution. 
Hirshberg (WO 8601601) (provided in Applicant’s IDS of June 17, 2021) discloses an ion sensitive electrode comprising an ion selective glass membrane resting on the edge of a tubular body (abstract). Hirshberg further teaches wherein the glass membrane may be flat or bulbous (p. 2, ln. 4-14) and that flat membranes are constructed by a dipping process (p. 3, lns. 6-22). Hirshberg discloses that it is desirable for the membrane to have a slightly arched shape rather than flat shape for strength (p. 10, 15-23) and that the glass membrane can be formed by heating and then pressurizing the air space within the tubular section in order to promote formation of a seal joint between the glass body and the membrane (p. 11, ln. 8-5). Although, Hirshberg discloses applying an overpressure at the end of hollow body relative to the membrane solution, Hirshberg does not teach the limitations mentioned above. As the membrane of Hirshberg is a ph or other ion selective glass, it would not be obvious to one of skill in the art to modify the membrane of Hirshberg to include at least one solvent and an ion specific ionophore in a membrane solution.  
Knudson et al. (US 4,549,951) teaches ion selective electrode wherein a convex dome shaped membrane containing an electroactive species is deposited over and is directly in contact with the electrode body and a surface of the substrate surrounding the electrode body (abstract). However, Knudson teaches the membrane material in liquid form is deposited on the surface of the electrode body and the liquid naturally forms a dome shaped structure due to surface tension which holds the liquid material with the boundaries defined by a moat (col. 5, lns. 15-22). Therefore, Knudson fails to teach applying an overpressure at the end of hollow body relative to the membrane solution.
Examiner interprets the instantly claimed step of applying an overpressure occurs after immersing the hollow body into the membrane solution and removing the hollow body from the membrane solution but before the ion-selective membrane is created at the first end of the body, since the claim recites wherein the overpressure is applied relative to the membrane solution.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699